Citation Nr: 0719168	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1991 to December 1999 with 11 years and 7 
months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2004.  A statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.  


FINDING OF FACT

The veteran's service-connected lumbar strain is manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5295-
5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the May 2004 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the May 2004 letter was sent to the appellant prior 
to the July 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a May 2004 VCAA 
letter with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
The veteran has also been provided with a June 2006 notice of 
the types of evidence necessary to establish a disability 
rating for his disability claim and the effective date of the 
disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
her claims based on her status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
Also, the veteran was afforded a VA examination in November 
2004, and no further VA examination is necessary.  The Board 
notes that veteran was scheduled for additional VA 
examinations in September 2005 and November 2005, but failed 
to appear.  Accordingly, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
her claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected lumbar strain warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

By rating decision in August 2000, the veteran's lumbar 
strain was initially rated as 10 percent disabling pursuant 
to 38 C.F.R § 4.71(a), Diagnostic Code 5295.  By regulatory 
amendment effective September 26, 2003, substantive changes 
were made to the schedular criteria for evaluation of 
diseases and injuries of the spine.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the veteran's claim for an increase rating was 
received at the RO in March 2004, after the effective date of 
the change in regulations.  As such, only the revised 
criteria will be considered with regard to the veteran's 
claim for an increased rating.  Thus, the veteran's low back 
disability will be rated pursuant to the new criteria under 
Diagnostic Codes 5237, effective the date of the change in 
the rating schedule, September 26, 2003.

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks warrants a 20 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

In July 2003, the veteran was seen by Stephen Bindner, M.D. 
for complaints of frequent lower back pain that occurred 
daily and were aggravated by physical activity.  Upon 
physical examination, the skin of the back, and the cervical, 
thoracic, and lumbar curvatures appeared normal.  Dr. Bindner 
further noted that on palpation, the contours, development, 
and tension of the muscle groups were normal.  No areas of 
atrophy and no muscle pain were noted.  He noted that on 
palpation, the veteran experienced pain of the spinous 
processes from S1 to S1.  The veteran did not report trigger 
point tenderness.  She was diagnosed with acute lumbar pain. 
  
In December 2003, the veteran was seen by Brian Holmes, M.D. 
and underwent a magnetic resonance imaging (MRI) scan.  She 
was diagnosed with the following: At L5-S1, there was a large 
central and left paracentral disc herniation which completely 
effaced the thecal sac affecting the left S1 nerve root that 
could affect other sacral roots in the thecal sac.  According 
to Dr. Holmes, it did not appear to contact the right S1 
nerve root, and it did not affect the foramina.  At L4-L5, 
there was a mild disc protrusion and overall mild canal 
stenosis; posterior annular tears were also noted.  At L3-L4, 
there was mild canal stenosis due to a mild annular bulge and 
to posterior element hypertrophy.  Multilevel posterior 
element hypertrophy was also noted.       

In December 2003, the veteran was seen by T.H.L. for three 
consecutive days for low back pain.  There were tenderness, 
myospasm, trigger point, and decreasing range of motion 
noted.  Treatment consisted of hot/cold and electric 
stimulation.  Her prognosis initially was characterized as 
"guarded" for the first two days and was then characterized 
as "good/fair" on the third day.  

In January 2004, the veteran was seen by David E. Kosmoski, 
M.D. after experiencing back and dysesthetic left leg pain.  
An MRI imaging of the lumbar spine demonstrated a very large 
central disc herniation at L5-S1.  Dr. Kosmoski noted that 
there was nearly complete obliteration of the central spinal 
canal and there appeared to be significant lateralization of 
the disc herniation.  She was admitted for medical and 
surgical management of a disc herniation with cauda equine 
syndrome.  

Later in January 2004, the veteran underwent left L5 partial 
laminectomy and left L5-S1 microlumbar discectomy.  Her 
preoperative and postoperative diagnosis was herniated lumbar 
disc L5-S1 with cauda equine syndrome and lumbar 
radiculopathy.       

January 2004 surgical pathology reports show a final 
diagnosis of fragments of fibrocartilage with degenerative 
changes ((clinically herniated nucleus pulposus L5-S1) and 
(clinically herniated nucleus pulposus from undesignated 
site)).
  
The veteran was seen by Dr. Kosmoski later in January 2004 
one and a half weeks status post left L5-S1 micro lumbar 
diskectomy.  It was noted that after her first surgery for a 
cauda equinine syndrome, her post void residuals remained 
high and post operative imaging demonstrated a large central 
retained fragment.  After a second surgical procedure, her 
bladder function quickly became normal.  The veteran reported 
minimal incisional pain.  She reported complete resolution of 
radicular leg pain.  There was some numbness reported that 
persisted in her left though Dr. Kosmoski noted that this was 
markedly improving all within normal post operative course.  
Pleased with her recovery, Dr. Kosmoski suggested that she 
could gradually increase her activities over the next few 
weeks and asked her to avoid any bending, lifting, or any 
exercise.  

She was seen by Dr. Kosmoski for a follow-up appointment in 
February 2004.  Dr. Kosmoski thought she had recovered well 
and noted that she was anxious to return to work.  He had 
given her a work release and advised the veteran to return to 
half-days for the first one to two weeks.  

VA medical records reveal that the veteran was seen in 
October 2004.  She complained of increased back pain and 
reported that since her January 2004 surgery, she had 
numbness to the right buttock, groin, and posterior thigh.  
The VA doctor noted that the symptoms were mild and not 
associated with significant neurologic compromise.  The 
doctor prescribed medication and referred her to the spine 
clinic for recommendation and evaluation.   

The veteran was afforded a VA examination in November 2004.  
At the time, the veteran complained of daily low back pain 
where she had surgery.  She had some numbness in the right 
lower buttock region and in the genital area.  She described 
the back pain as a dull ache that increased with bending.  
The low back pain was on the left side, and the numbness was 
on the right side.  She noted that with activity she had some 
tingling in the right leg down to the toes.  She took 
medication twice a day with partial relief for her back pain.  
She reported a walking limitation of about half a mile and 
noted increased pain if she sat for more than about 20 
minutes.  The veteran said that she had good bowel control 
now, with occasional stress incontinence of urine with 
abdominal stress.  She further reported intermittent flare-
ups of her back pain that required bed rest.  She stated that 
about twice a month, her back pain was of such severity that 
she spent the day in bed.  The veteran also stated that the 
pain did not interfere with her daily activities except when 
bending and did not have increased limitation with repetitive 
use unless it involved bending. 

Upon physical examination, the veteran had a normal gait.  
The examiner noted that the midline and L5-S1 region there 
was a 3-inch scar that was well-healed and nontender.  There 
were no paraspinous reported.  There was some tenderness with 
palapation over the paraspinous areas left and right.  The 
left was more tender than the right.  The examiner further 
noted that there was slight retraction with firm palpation 
and that there was also slight tenderness through deep 
palpation of both buttocks.  It was noted that the veteran's 
lumbar spine range of motion was fairly limited, especially 
to the left.  Flexion was 40 degrees, extension was 15 
degrees, lateral bend left was 10 degrees, and lateral bend 
right was 20 degrees.  Left rotation was 10 degrees, and 
right rotation was 30 degrees.  

After examining the veteran and reviewing her claims file, 
the examiner diagnosed the veteran with lumbar strain in 
service in 1985 with a chronic mechanical low back pain.  The 
veteran was also diagnosed with acute herniation of the L5-S1 
disk with cada equine syndrome, which the examiner noted was 
an acute event and was not related to the long years of 
mechanical low back pain.  He further noted that the veteran 
had never had any previous indication of disk herniation or 
nerve root entrapment.  

VA medical records from December 2004 show that the veteran 
was seen for a spinal cord injury evaluation.  The veteran 
noted a history of low back pain since 1982 and noted that 
she underwent surgery in January 2004.  She reported 
resurgence of intermittent low back pain, numbness from the 
buttock area, spreading to some parts of her genitalia and 
left groin.  She had no bowel or bladder incontinence.  She 
had been referred to physical therapy.  The doctor wanted an 
MRI to rule out recurrent disc herniation.  

A February 2005 MRI was done.  The veteran was diagnosed with 
disk desiccation, protrusions, and posterior tears that were 
noted at the L4-5 and L5-S1.  It was also noted that there 
was no evidence of nerve root compression.  It was further 
noted that there was evidence of degenerative disk disease, 
disc protrusion on MRI, symptoms for saddle type anesthesia, 
pain in groin and buttock area.  It was noted that there was 
no radicular symptoms and no loss of bowel and bladder 
dysfunction.  

The veteran was seen the next day.  The February 2005 VA 
medical record shows that her lumbar degenerative disk 
disease and disc protrusions were stable.    

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5235-5243, a higher rating in excess of 20 
percent is not warranted.  A 40 percent rating is not 
warranted because there is no evidence of that forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is not warranted because there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is not for application because there 
is no evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
to warrant a 40 percent rating; or incapacitating episodes of 
at least 6 weeks to warrant a 60 percent rating under 
Diagnostic Code 5243 for rating intervertebral disc syndrome 
based on incapacitating episodes.  As the veteran reported at 
her November 2004 VA examination, she was bed-ridden twice a 
month.

There is no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  On VA 
examination in November 2004, the veteran reported that after 
her second back surgery she did quite well with the return of 
bowel and bladder function.  Her updated past medical history 
in her June 2005 VA medical records show no loss of bowel and 
bladder dysfunction.  There appears to be no neurological 
symptoms which would warrant a separate compensable rating.

The Board acknowledged that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra. However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in November 2004, it 
was noted that her initial injury was in 1985 and that she 
retired in 1999 on a non-medical retirement.  After 
retirement, she worked as an aircraft systems instructor and 
did not miss any work time because of her back.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


